Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amendments to Claim 3.  The applicable 112b rejections are withdrawn.
	The Examiner acknowledges the amendments to claim 1 and 21.  The 102 rejections of Xiao are withdrawn.  
	New rejections are set forth herein and are made final.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-11, 13, 16, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US20110048174).
Regarding claim 1 (Currently Amended) Lin discloses a handle for an applicator of a coloured liquid to skin, wherein the applicator comprises a removable needle module and a needle actuator, the needle module comprising a needle, the handle comprising: 
a handle body (Item 27) having a top portion (Examiner Annotated Drawing A) and a bottom portion (Item 270), the top portion engagable with the needle actuator and having a top opening for receiving a drive shaft (Item 273) of the needle actuator, the bottom portion removably engagable with the needle module (Item 23) comprising the needle (Item 235) and having a bottom opening (Item 231) for receiving a needle shaft of the needle; and 

wherein the handle body comprises a non-removable bottom surface for directly contacting the needle module without contacting the reciprocally movable interface (Item 270 is the threads).  

    PNG
    media_image1.png
    673
    773
    media_image1.png
    Greyscale

Examiner Annotated Drawing A
Regarding claim 2 (Original) Lin discloses the handle of claim 1, wherein the interface is in sliding engagement with the internal surface of the handle body (Paragraph [0011] “the anti-backflow plastic cover 237 is made of an elastic material and has an end fixed onto the needle bushing 231” and Paragraph [0013] “When the motor 271 is turned on, the transmission rod 273 is driven to move the transmission rod 273 reciprocally back and forth along the central axis of the eyebrow embroidery machine 2”).  
Regarding claim 3 (Currently Amended) Lin discloses the handle of claim 2, wherein the interface comprises a top portion, a middle portion, and a bottom portion, the middle portion connecting the top and bottom portions of the interface (Examiner Annotated Drawing A).  
Regarding claim 4 (Currently Amended) Lin discloses the handle of claim 3, wherein the bottom portion of the interface comprises a groove (Item 2371) and a sealing ring (Item 24) received in the groove, the sealing ring sealingly engaging the internal surface of the handle body (Item 211).  
Regarding claim 5 (Currently Amended) Lin discloses the handle of claim 4, wherein the sealing ring and the bottom portion of the interface is reciprocally movable along the internal surface of the handle body (Item 273 moves reciprocally back and forth and Item 237 is made of an elastic material).  
Regarding claim 6 (Original) Lin discloses the handle of claim 4, wherein the sealing ring is an O-ring (Item 24 is a “water tight O-ring).  
Regarding claim 8 (Original) Lin discloses the handle of claim 4, wherein the sealing ring is an integral part of the interface (Item 24 is threaded into the housing of Item 23).  
Regarding claim 9 (Original) Lin discloses the handle of claim 3, wherein the middle portion is extendable and retractable (Item 273 moves reciprocally back and forth and Item 237 is made of an elastic material).  
Regarding claim 10 (Original) Lin discloses the handle of claim 9, wherein the middle portion comprises a resilient material (Item 237 is made of an elastic material).  
Regarding claim 11 (Original) Lin discloses the handle of claim 9, wherein the middle portion comprises a bellows section (Figure 2 shows the shape of Item 237).  
Regarding claim 13 (Original) Lin discloses the handle of claim 1, wherein the interface comprises a plastic material (Item 237 is “anti backflow plastic cover”).  
Regarding claim 16 (Original) Lin discloses a tattooing device comprising: a base comprising the needle actuator of claim 1; and the handle of claim 1, the top portion of the handle connected to the base (Examiner Annotated Drawing A, Item 27 is split into separate parts for the handle and the base).
Regarding claim 21 (Currently Amended) Lin discloses a handle for an applicator of a coloured liquid to skin, wherein the applicator comprises a needle and a needle actuator, the handle comprising: 
a handle (Item 27)  body having a top portion and a bottom portion (item 270), the top portion engagable with the needle actuator and having a top opening for receiving a drive shaft of the needle actuator (Examiner Annotated Drawing A) , the bottom portion engagable with a needle module (Item 23) comprising the needle and having a bottom opening for receiving a needle shaft of the needle (Item 235); and a reciprocally movable interface (Item 237) sealingly affixed to an internal surface of the handle body, the interface separating the bottom opening from the top opening so as to prevent fluid communication from the bottom opening to the top opening, and configured to abut the drive shaft and the needle shaft during use to allow the drive shaft to indirectly drive the needle shaft, wherein the handle body comprises a non-removable bottom surface for directly contacting the needle module without contacting the movable interface (Item 270 is threads).  
Regarding claim 22 (Previously presented) Lin discloses the handle of claim 21, wherein the top opening and bottom opening are sized and shaped to form a shoulder (Figure 2 shows lots of shoulders), and the interface comprises a sealing cap (Item 24) affixed to the shoulder.  
Regarding claim 23 (Previously presented) Lin discloses handle of claim 21, wherein the interface comprises a fixed base portion (Examiner Annotated Drawing A “bottom”), a movable top portion (Examiner Annotated Drawing A “top”), and a bellows portion (Examiner Annotated Drawing A “middle”) connecting the base portion and the top portion.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin (US20110048174).
Regarding claim 7 (Original) Lin discloses the handle of claim 4.  Lin does not explicitly state sealing ring comprises a silicone or a rubber (Lin simply states that it’s a water tight o-ring, is to be compressed, and relies on knowledge of one of ordinary skill in the art).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the material of the water tight o-ring to be silicone or rubber. Since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.04).  Silicone and rubber are known materials used in o-rings to effectively seal a surface from water.  Further in the instant application, Paragraphs [0070] and [0092] there is no criticality given to the sealing ring’s material type.

Claims 12, 15, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin (US20110048174) In view of Xiao (US2016/0184572).
Regarding claim 12 (Original) Lin discloses the handle of claim 1.  Lin fails to explicitly disclose wherein the handle body comprises a plastic material.  
Xiao teaches a tattoo device wherein the handle is made from a plastic material (Paragraph [0024]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to add a plastic foam layer to the outside of the handle of Lin as taught by Lin.  Doing so would make the handle easier to grip and more comforatable for the user (Xiao Paragraph 0024)
Regarding claim 15 (Original) Lin discloses the handle of claim 1.  Lin fails to explicitly disclose the interface is formed of a silicone or a rubber (Lin only states that it is elastic).
Xiao teaches the interface is formed of a silicone or a rubber (Paragraph [0017]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the interface of Lin out of a silicone or rubber material as taught by Xiao.  Rubbers and silicones are known to be good seals between surfaces and water.  Certain types are considered to be medical grade and one of ordinary skill in the art could choose the right type of material for the interface.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.04).
Regarding claim 20 (Original) Lin discloses the handle according to claim 1.  Lin does not explicitly disclose the packaging to the preprocessing of the handle.
Xiao teaches wherein the handle has been sterilized; and Application No. 16/543,913Art Unit 3723Page 4 of 8a sterilized packaging enclosing the handle therein for keeping the handle in a sterilized condition (Paragraph [0015]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to package the handle of Lin in the sterile packaging as taught by Lin.  Doing so would assure the tool was ready to use without further sterilizing steps of the user (Xiao Paragraph [0015]).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        


/DAVID B. THOMAS/Primary Examiner, Art Unit 3723